UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary Washington Management Corporation 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end: June 30, 2009 Date of reporting period:June 30, 2009 Item 1.Reports to Stockholders. Annual report dated June 30, 2009 Annual Report JPMorgan Value Opportunities Fund June 30, CONTENTS President’s Letter 1 Investment Adviser’s Report 3 Schedule of Portfolio Investments 6 Financial Statements 8 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 20 Schedule of Shareholder Expenses 21 Board Approval of Investment Advisory Agreement 22 Tax Letter 23 Directors 24 Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee of future performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Please note that current performance may be higher or lower than the performance data shown in this report. Certain Fund fees are currently being waived. Removal of the waivers would reduce returns. Investors should carefully read the Fund prospectus, which includes information on the Fund’s investment objective and risks as well as charges and expenses along with other information. Investors should review the information in the prospectus carefully before investing. For up to date month-end performance information, or to receive a Fund prospectus, please call 1-800-480-4111. Please read carefully before investing or sending money. JPMorgan Value Opportunities Fund PRESIDENT’S LETTER AUGUST 18, 2009 (Unaudited) Dear Fellow Shareholders: For the fiscal year ended June 30, 2009, the JPMorgan Value -Opportunities Fund (Class A shares) declined in value 23%, with all distributions reinvested. The Fund paid an income dividend on December 23, 2008 of 27.422 cents per share (Class A). The Fund did not make a capital gain distribution during the fiscal year. During this difficult market period, the Fund significantly outperformed its benchmark, the Russell 1000 Value Index, as well as the Standard & Poor’s 500 Composite Index. The S&P 500 Index was down 26% and the Russell 1000 Value Index was down 29%. Stock and bond markets around the world suffered negative returns. We have certainly experienced, during the course of the past year, the worst stock market conditions since the years of the Great Depression. The S&P 500 fell to its lowest point for 2008 on November 20 and then fell to a new low on March 9, 2009. From its high in 2007, the S&P 500 fell 55.2% through March 9, 2009. The market (as measured by the S&P 500) did, however, rally from its March 9 low through June 30, 2009, by 36.9%. This strongly illustrates the large swings the market has taken in this volatile time. What began as a crisis in the sub-prime mortgage market became a more generalized fall in both housing prices and the value of mortgage backed securities. This led to a full-fledged financial crisis. In September of 2008, mortgage giants Fannie Mae and Freddie Mac were placed into federal conservatorship. Credit markets stopped functioning normally. Many large commercial banks and investment banks experienced large losses and were operating under severe stresses. Some, like Washington Mutual Savings Bank, were taken over by the federal government and subsequently sold. Lehman Brothers went into bankruptcy. Financial sector stocks particularly fell in value through this difficult period, but all industry sectors lost value. The federal government responded quickly and in some ways quite vigorously. The U.S.
